Case 1:20-cv-02282-NLH-AMD Document 4 Filed 10/09/20 Page 1 of 8 PageID: 83



                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY


 GABRIEL FRANCIS TORO,
                                                 Civil Action
                  Plaintiff,               No. 20-2282 (NLH) (AMD)

       v.                                           OPINION

 DR. JEFFREY ASAO, et al.,

                  Defendants.



APPEARANCES:

Gabriel Francis Toro
66824-050
Loretto
Federal Correctional Institution
Inmate Mail/Parcels
P.O. Box 1000
Cresson, PA 16630

     Plaintiff pro se


HILLMAN, District Judge:

     1.     Plaintiff Gabriel Francis Toro is a convicted and

sentenced federal prisoner currently confined in FCI Loretto,

Pennsylvania.    He is proceeding in forma pauperis with a civil

rights complaint filed pursuant to Bivens v. Six Unknown Fed.

Narcotics Agents, 403 U.S. 388 (1971), and the Federal Tort

Claims Act (“FTCA”), 28 U.S.C. § 2671 et seq.         He has also moved

for the appointment of pro bono counsel.        ECF No. 2.
Case 1:20-cv-02282-NLH-AMD Document 4 Filed 10/09/20 Page 2 of 8 PageID: 84



     2.    At this time, the Court must review the complaint

pursuant to 28 U.S.C. § 1915(e)(2)(B) to determine whether it

should be dismissed as frivolous or malicious, for failure to

state a claim upon which relief may be granted, or because it

seeks monetary relief from a defendant who is immune from suit.

Having completed this screening, the Court will permit the

complaint to proceed in part.

     3.    The Court will grant Plaintiff’s motion for the

appointment of counsel.

     4.    Per the Prison Litigation Reform Act, Pub. L. No. 104-

134, §§ 801-810, 110 Stat. 1321-66 to 1321-77 (April 26, 1996)

(“PLRA”), district courts must review complaints in those civil

actions in which a prisoner is proceeding in forma pauperis, see

28 U.S.C. § 1915(e)(2)(B), seeks redress against a governmental

employee or entity, see 28 U.S.C. § 1915A(b), or brings a claim

with respect to prison conditions, see 42 U.S.C. § 1997e.           The

PLRA directs district courts to sua sponte dismiss any claim

that is frivolous, is malicious, fails to state a claim upon

which relief may be granted, or seeks monetary relief from a

defendant who is immune from such relief.

     5.    This action is subject to sua sponte screening for

dismissal under 28 U.S.C. § 1915 because Plaintiff is a prisoner

proceeding in forma pauperis.



                                    2
Case 1:20-cv-02282-NLH-AMD Document 4 Filed 10/09/20 Page 3 of 8 PageID: 85



     6.     In determining the sufficiency of a pro se complaint,

the Court must be mindful to construe it liberally in favor of

the plaintiff.    See Erickson v. Pardus, 551 U.S. 89, 93–94

(2007) (following Estelle v. Gamble, 429 U.S. 97, 106 (1976));

see also United States v. Day, 969 F.2d 39, 42 (3d Cir. 1992).

According to the Supreme Court’s decision in Ashcroft v. Iqbal,

“a pleading that offers ‘labels or conclusions’ or ‘a formulaic

recitation of the elements of a cause of action will not do.’”

556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 555 (2007)).

     7.     To survive sua sponte screening for failure to state a

claim, 1 the complaint must allege “sufficient factual matter” to

show that the claim is facially plausible.        Fowler v. UPMS

Shadyside, 578 F.3d 203, 210 (3d Cir. 2009) (citation omitted).

“A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct

alleged.”   Fair Wind Sailing, Inc. v. Dempster, 764 F.3d 303,

308 n.3 (3d Cir. 2014) (quoting Iqbal, 556 U.S. at 678).




1 “[T]he legal standard for dismissing a complaint for failure to
state a claim . . . is identical to the legal standard employed
in ruling on 12(b)(6) motions.” Courteau v. United States, 287
F. App’x 159, 162 (3d Cir. 2008) (citing Allah v. Seiverling,
229 F.3d 220, 223 (3d Cir. 2000)).
                                    3
Case 1:20-cv-02282-NLH-AMD Document 4 Filed 10/09/20 Page 4 of 8 PageID: 86



     8.     Moreover, while pro se pleadings are liberally

construed, “pro se litigants still must allege sufficient facts

in their complaints to support a claim.”        Mala v. Crown Bay

Marina, Inc., 704 F.3d 239, 245 (3d Cir. 2013) (citation

omitted).

     9.     Plaintiff alleges he was denied adequate medical care

for a broken jaw while he was confined in FCI Fort Dix, New

Jersey.    He also alleges prison officials failed to protect him,

failed to supervise their subordinates, and retaliated against

him by transferring him to a different facility.         Construing the

complaint liberally and giving Plaintiff the benefit of all

reasonable inferences, the Court concludes he has satisfactorily

alleged Eighth Amendment denial of medical care, failure to

protect, and failure to supervise claims.

     10.    Plaintiff further alleges that Associate Warden Smith,

Warden Ortiz, Counselor Moore, Case Manager C. Lee, Unit Manager

Jae Doe D, Captain Jae Doe F, and Officer Jae Doe I retaliated

against him by transferring him from FCI Fort Dix to a facility

further from his family.     ECF No. 1-2 at 11.

     11.    The Court is constrained to dismiss Plaintiff's

retaliation claims for failure to state a claim.         In Ziglar v.

Abbasi, the Supreme Court concluded “that expanding the Bivens

remedy is now a ‘disfavored’ judicial activity.”         137 S. Ct.

1843, 1857 (2017).    “The Supreme Court has never implied a

                                    4
Case 1:20-cv-02282-NLH-AMD Document 4 Filed 10/09/20 Page 5 of 8 PageID: 87



Bivens action under any clause of the First Amendment.”

Vanderklok v. United States, 868 F.3d 189, 198 (3d Cir. 2017);

see also Reichle v. Howards, 566 U.S. 658, 663 n.4 (2012) (“We

have never held that Bivens extends to First Amendment

claims.”).

     12.   The Third Circuit has thus far held that Ziglar

prevents First Amendment retaliation claims against federal

employees from going forward.      See Mack v. Yost, 968 F.3d 311

(3d Cir. 2020) (declining to extend Bivens to First Amendment

retaliation claims brought in the prison workplace assignment

context); Watlington on behalf of FCI Schuylkill African Am.

Inmates v. Reigel, 723 F. App'x 137, 140 n.3 (3d Cir. 2018)

(citing Vanderklok).     Because current Third Circuit case law

does not recognize a Bivens action for retaliation by federal

employees, the Court must dismiss the retaliation claim.

     13.   Similarly, the Court must dismiss Plaintiff’s due

process claim based on his transfer.       “[T]he Due Process Clause

does not protect every change in the conditions of confinement

having a substantial adverse impact on the prisoner.”          Sandin v.

Conner, 515 U.S. 472 (1995).      Liberty interests under the Due

Process Clause are “generally limited to freedom from restraint

which, while not exceeding the sentence in such an unexpected

manner as to give rise to protection by the Due Process Clause

of its own force, nonetheless imposes atypical and significant

                                    5
Case 1:20-cv-02282-NLH-AMD Document 4 Filed 10/09/20 Page 6 of 8 PageID: 88



hardship on the inmate in relation to the ordinary incidents of

prison life.”    Id. at 484 (internal citations omitted).

     14.    The Bureau of Prisons is tasked with determining the

most suitable location for Plaintiff to serve his federal

sentence.    See 18 U.S.C. § 3621(b) (“The Bureau of Prisons shall

designate the place of the prisoner's imprisonment ....”).           It

is well settled that an inmate “has no justifiable expectation

that he will be incarcerated in any particular State.”          Olim v.

Wakinekona, 461 U.S. 238, 245 (1983).        “There is no reason to

apply a different rule to the transfer of a prisoner from one

location to another within the federal system.”         Burke v.

Romine, 85 F. Appx. 274, 277 (3d Cir. 2003).

     15.    According to the documents submitted with the

complaint, the BOP determined that Plaintiff “could not safely

remain at FCI Fort Dix” following the assault and “transferred

[him] to another institution, commensurate with [his] security

needs.”    ECF No. 1-3 at 12.    Nothing in the complaint suggests

the transfer was an atypical or significant hardship on

Plaintiff in relation to the ordinary incidents of prison life.

     16.    The complaint also seeks to bring medical malpractice

and negligence claims against defendants.        These claims may only

be brought against the United States under the Federal Tort

Claims Act (“FTCA”).     See 28 U.S.C. § 2679(b)(1); Osborn v.

Haley, 549 U.S. 225, 229 (2007) (“The Federal Employees

                                    6
Case 1:20-cv-02282-NLH-AMD Document 4 Filed 10/09/20 Page 7 of 8 PageID: 89



Liability Reform and Tort Compensation Act of 1988, commonly

known as the Westfall Act, accords federal employees absolute

immunity from common-law tort claims arising out of acts they

undertake in the course of their official duties.”); Lomando v.

United States, 667 F.3d 363, 378 (3d Cir. 2011) (citing H.R.

Rep. No. 100–700, at 6, 1988 U.S.C.C.A.N. 5945 at 5950).           To

that end, the medical malpractice and negligence claims against

the individual defendants are dismissed.

     17.   Plaintiff has submitted his notice of claim form.            ECF

No. 1-3 at 27.    Therefore, the Court will preliminarily exercise

jurisdiction over the FTCA claims. 2

     18.   The Court turns now to Plaintiff’s motion for the

appointment of counsel.     ECF No. 2.    Indigent persons raising

civil rights claims have no absolute right to counsel.          See

Parham v. Johnson, 126 F.3d 454, 456-57 (3d Cir. 1997).           As a

threshold matter, there must be some merit in fact or law to the

claims the plaintiff is attempting to assert.         Tabron v. Grace,

6 F.3d 147, 155 (3d Cir. 1993).       As the Court is permitting the

complaint to proceed, it will analyze the remaining Tabron

factors.




2 The Court’s preliminary exercise of jurisdiction over the FTCA
claim shall not prevent the United States from raising any
affirmative defenses after it has been served.
                                    7
Case 1:20-cv-02282-NLH-AMD Document 4 Filed 10/09/20 Page 8 of 8 PageID: 90



     19.   In determining whether to appoint counsel, a court

considers the following: (1) the plaintiff’s ability to present

his or her own case; (2) the complexity of the legal issues; (3)

the degree to which factual investigation will be necessary and

the ability of the plaintiff to pursue such investigation; (4)

the amount a case is likely to turn on credibility

determinations; (5) whether the case will require the testimony

of expert witnesses; and (6) whether the plaintiff can attain

and afford counsel on his own behalf.        See id. at 155-56, 157

n.5; see also Cuevas v. United States, 422 F. App’x 142, 144-45

(3d Cir. 2011) (reiterating the Tabron factors).

     20.   The Tabron factors weigh in favor of the appointment

of counsel.   Plaintiff has filed Bivens and FTCA claims

concerning his medical treatment at FCI Fort Dix, New Jersey.

Resolution of these issues could be complex, will rely on the

parties’ credibility, and will likely require expert testimony

and significant discovery.      It is unlikely that Plaintiff will

be able to conduct discovery without the assistance of counsel.

Finally, Plaintiff cannot afford counsel on his own.

     21.   The complaint shall proceed, and counsel shall be

appointed for Plaintiff.

     22.   An appropriate order follows.

  October 9, 2020                         s/ Noel L. Hillman
Date                                    NOEL L. HILLMAN
At Camden, New Jersey                   U.S. District Judge

                                    8
